o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-148284-09 number info release date uil 25d the honorable bob goodlatte member u s house of representative sec_2 south main street first floor suite a harrisonburg va attention ---------------- dear congressman goodlatte this letter responds to your correspondence dated date on behalf of ---- ------------------------ a representative of ------------- she wrote about the incentive for qualified solar electric property under sec_25d of the internal_revenue_code and asked if taxpayers that purchase ------------- generators qualify for the residential energy efficiency property credit she described ------------- generators as producing industrial- strength power output to provide supplemental or standby power for residential or commercial applications sec_25d provides a credit to homeowners in the amount of percent of their expenditures to install qualified solar electric property an expenditure qualifies for this credit if the taxpayer makes the expenditure for property located in the united_states that uses solar_energy to generate electricity for use in a dwelling_unit used by the taxpayer as a residence in the united_states on date the service published notice_2009_41 to provide procedures that manufacturers such as ------------- may follow to certify property as qualified residential energy efficient property under sec_25d for taxable years beginning after date notice_2009_41 also provides guidance on the conditions under which taxpayers seeking to claim the sec_25d credit can rely on a manufacturer's certification for taxable years beginning after date i have enclosed a copy of notice_2009_41 conex-148284-09 i hope this information is helpful please contact me or --------------------------------at ------ --------------------- if we can assist you further with this matter sincerely charles b ramsey chief branch passthroughs special industries
